Exhibit PROMISSORY NOTE Principal $2,000,000.00 Loan Date 12-03-2009 Maturity 12-02-2010 Loan No 418887 Call / Coll 11 / 3190 Account 12003591 Officer 081 Initials References in the boxes above are for Lender’s use only and do not limit the applicability of this document to any particular loan or item. Any item above containing “***” has been omitted due to text length limitations. Borrower: Aetrium Incorporated 2350 Helen St North St. Paul, MN55109 Lender: Bremer Bank, National Association Minneapolis Office 8555 Eagle Point Blvd P.O. Box 1000 Lake Elmo, MN55042 Principal Amount:$2,000,000Date of Note:December 3, 2009 PROMISE TO PAY.Aetrium Incorporated (“Borrower”) promises to pay to Bremer Bank, National Association (“Lender”), or order, in lawful money of the
